Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of the claims are directed towards “A cosmetic tooth cover apparatus”, however, in the body of the claims, the applicant claims a kit having a plurality of tooth covers, and further claims a trimmer, location identification, a plurality of kits, a color comparison chart and software.  It is unclear from the preamble how all the additional claimed elements are directed towards a tooth cover apparatus as the preamble currently reads. It is believed that the claims are directed towards a tooth cover kit which includes the tooth covers and additional elements. It is noted that the claims are being interpreted as such and the applicant should amend the claims to clarify.   
With respect to claim 1, the applicant claims “a second surface”, however, a first surface has not been claimed therefore, the second surface is unclear. 
With respect to claims 10-12, it is noted that “each of the plurality of said kits” does not have proper antecedent basis.  
With respect to claims 18-19, the applicant claims “to a respective said tooth cover mounting location identifier”, however, the applicant has previously claimed the limitations in claims 4 and 10, therefore, it is unclear if the applicant is claiming a new and different location identifier or trying to reference the previously claimed identifier. For examination purpose, the limitation is being interpreted as referencing the previously claimed identifier, however, the applicant should amend the claim to clarify. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hauck (2005/0227204).
Hauck discloses a cosmetic tooth cover apparatus, comprising a kit having a plurality of individual tooth covers 14 (par. 26), the tooth covers having a body having a first end opposite a distal edge and having a mid-portion of said body therebetween (see fig. 3 showing two ends and a mid-portion located between the two ends), each said tooth cover configured in a size and shape for a removable engagement to a .

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Collodoro (2007/0298381).
  Collodoro discloses with respect to claim 1, a cosmetic tooth cover apparatus comprising a kit having a plurality of individual tooth covers (par. 16), said tooth covers having a body having a first edge 36 opposite a distal end 32 and having a mid-portion of said body therebetween (see figs. 2a-3b, par. 29), each said tooth cover configured in a size and shape for a removable engagement to a mounting location on a respective tooth in a mouth of a user (pars. 25), and each said tooth cover having a contact surface 40 opposite a second surface (see figs. 2a-3a), each said contact surface configured for a removable engagement with adhesive 70 thereon (see fig. 4a), to a said respective tooth, whereby a user can removeably engage each of said tooth covers to a respective mounting location positioning (fig. 4a, pars. 25, 33) said second surface of said body as a viewable covering surface thereon (see fig. 5, par. 38).
Collodoro further teaches with respect to claim 2, the apparatus additionally comprising each said body of each said tooth cover tapering in thickness from a thicker 
Collodoro further teaches with respect to claim 3, the apparatus additionally comprising a trimmer , said trimmer engageable with said distal end of said body of each said tooth cover to trim said tooth cover (par. 16, “files and shaping tools to shape the veneers”, par. 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collodoro (2007/0298381) as applied to claims 1-3 above, and further in view of Blanchard (5,621,990).
Collodoro teaches the invention as substantially claimed and discussed above, including the kit including tooth covers for different shaped teeth (see pars. 26, 30, 32, 44), however, does not specifically teach a tooth cover mounting location identifier having a planar body and having mouth location tooth illustrations identified by location indicia positioned on a first side of a planar body, and each said tooth covers in said kit 
Blanchard teaches with respect to claims 4-6, a tooth location identifier having a planar body and having mouth location tooth illustrations identified by location indicia positioned on a first side of a planar body (see fig. 2, such that illustration 52 has location indica 54 on a fist side, i.e. upper side) and each element having an identification indicia 60 correlating to a respective location indica of the tooth illustrations, whereby a user can determine a respective tooth mouth location for each respective element from a matching of said identification indica (see fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the kit of Collodoro to include the location identifier with location indicia and correlating indicia in order to assist the user in identifying the specific tooth shape of the different tooth covers for quicker and easier placement of the tooth cover on the desired tooth surface.   

Claims 7-9  and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collodoro (2007/0298381) in view of Blanchard (5,621,990) as applied to claims 4-6 above, and further in view of Mushabac (5,545,039) in view of Lordo (7,743,920).
Collodoro/Blanchard teaches the invention as substantially claimed and discussed above including Collodoro teaching manufacturing the tooth covers in a variety of sizes (par. 30, 38), however, does not specifically teach a plurality of kits, 
Mushabac teaches a tooth cover and a plurality of kits, each of the kits having a plurality of tooth covers adapted for engagement as a sized kit, each of the sized kit configured to cover a different sized group of teeth of a user (see fig. 32, col. 17, ll. 19-31). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the kit as taught by Collodoro/Blanchard with the sized kits as taught by Mushabac and discussed above in detail in order to provide a better fit and reduce the amount of trimming needed. Collodoro/Blanchard/Mushabac teaches the invention as substantially claimed and discussed above, however, does not specifically teach a plurality of sizing apertures communicating through the body of the tooth cover mounting location identifier, and one each of said plurality of apertures correlating to a respective sized kit of said tooth covers, whereby a user positioning one of said sizing apertures to surround a tooth viewable therethrough, can determine the correlating sized kit of said tooth covers to removeably engage. 
Lordo teaches a patient apparatus comprising sized kits comprising a plurality of sizing apertures communicating though a body, one each of said plurality of apertures 
With respect to claims 13-15, Collodoro teaches selecting a desired color of the tooth cover (pars. 6, 10) and using a color guide to select the desired tooth cover color (pars. 6, 27, 38). It is noted that Collodoro further teaches the kit as discussed above in detail, therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Collodoro to includes several different kits, each kit having different colors of teeth in them in order to meet the needs of different users.  Collodoro/Blanchard/Mushabac teaches the invention as substantially and discussed above including the planar body, however, does not specifically teach each kit including the color comparison chart on the planar body and the color comparison chart having colorized sections thereon, each respective colorized section correlating to a respective color of one respective kit of the tooth covers, whereby a user can employ the color comparison chart to a color of a tooth and choose a kit of tooth covers. 
Lordo teaches a comparison chart on the planar body and the comparison chart having the different sections thereon, each respective section correlating to a respective .

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collodoro (2007/0298381) in view of Blanchard (5,621,990) as applied to claims 4-6 above, and further in view of Lordo (7,743,920).
With respect to claims 10-12 Collodoro teaches selecting a desired color of the tooth cover (pars. 6, 10) and using a color guide to select the desired tooth cover color (pars. 6, 27, 38). It is noted that Collodoro further teaches the kit as discussed above in detail, therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Collodoro to includes several different kits, each kit having different colors of teeth in them in order to meet the needs of 
Lordo teaches a comparison chart on the planar body and the comparison chart having the different sections thereon, each respective section correlating to a respective characteristic of one respective kit, whereby the user can employ the comparison chart to choose a kit correlating to the desired characteristic.  It would have been obvious to one having ordinary skill in the art to modify Collodoro/Blanchard with the comparison chart on the planar body in order to allow the user to select the desired characteristics of the elements within the kit to best suit their needs. It is noted that Lordo does not specifically teach the comparison chart is a color comparison chart, but as discussed above Collodoro teaches the use of a color chart and using the chart to select the desired tooth cover color, and the use of a kit comprising the colored tooth covers, therefore, it would have been obvious to one having ordinary skill in art to modify the comparison chart taught by Lordo to include the color comparison chart with the section correlating to the respective color of tooth covers within the kit to allow the user to select the kit with the color of correlated tooth covers selected from the color guide.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collodoro (2007/0298381) as applied to claims 1-2 above, and further in view of Wiener (3,405,446).
Collodoro teaches the invention as substantially claimed and discussed above, however, does not specifically teach positioning members in a removable engagement with each said tooth cover, said positioning members extending from the distal end of each of said tooth covers in said kit.
Wiener teaches tooth cover apparatus comprising positioning members 16 in a removable engagement (see explanation below) with each said tooth cover, the positioning members extending form the distal end of each of the tooth covers.  It is noted that the positioning member is in a removable engagement with the tooth cover, such that it can be cut/trimmed. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the tooth covers of Collodoro with the positioning members in order to assist in positioning the tooth covers on the teeth.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collodoro (2007/0298381) in view of Blanchard (5,621,990) as applied to claim 4 above, and further in view of Wiener (3,405,446).
Collodoro/Blanchard teaches the invention as substantially claimed and discussed above, however, does not specifically teach positioning members in a removable engagement with each said tooth cover, said positioning members extending from the distal end of each of said tooth covers in said kit and tooth cover identification 
Wiener teaches tooth cover apparatus comprising positioning members 16 in a removable engagement (see explanation below) with each said tooth cover, the positioning members extending form the distal end of each of the tooth covers and tooth cover identification indica 17 on each positioning member.  It is noted that the positioning member is in a removable engagement with the tooth cover, such that it can be cut/trimmed. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the tooth covers of Collodoro/Blanchard with the positioning members in order to assist in positioning the tooth covers on the teeth. It is noted that Wiener does not specifically teach the indica correlating to the tooth cover mounting location identifier, however, it would have been obvious to one having ordinary skill in the art to modify Collodoro/Blanchard/Wiener to include the indica to correlate with the location indica in order ensure when the tooth cover is removed from the kit, the user is can be provided with indica of the location the cover is intended to be placed to ensure the proper placement of the tooth cover.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collodoro (2007/0298381) in view of Blanchard (5,621,990) in view of Lordo (7,743,920) as applied to claim 10 above, and further in view of Wiener (3,405,446).
Collodoro/Blanchard/Wiener teaches the invention as substantially claimed and discussed above, however, does not specifically teach positioning members in a removable engagement with each said tooth cover, said positioning members extending 
Wiener teaches tooth cover apparatus comprising positioning members 16 in a removable engagement (see explanation below) with each said tooth cover, the positioning members extending form the distal end of each of the tooth covers and tooth cover identification indica 17 on each positioning member.  It is noted that the positioning member is in a removable engagement with the tooth cover, such that it can be cut/trimmed. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the tooth covers of Collodoro/Blanchard/Wiener with the positioning members in order to assist in positioning the tooth covers on the teeth. It is noted that Wiener does not specifically teach the indica correlating to the tooth cover mounting location identifier, however, it would have been obvious to one having ordinary skill in the art to modify Collodoro/Blanchard/Lordo/Wiener to include the indica to correlate with the location indica in order ensure when the tooth cover is removed from the kit, the user is can be provided with indica of the location the cover is intended to be placed to ensure the proper placement of the tooth cover.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collodoro (2007/0298381) in view of Blanchard (5,621,990) view of Mushabac (5,545,039) in view of Lordo (7,743,920)  as applied to claim 7 above, and further in view of Korten et al. (2016/0262860).
Collodoro/Blanchard teaches the invention as substantially claimed and discussed above, including Collodoro selecting the tooth cover based base color and size (see above detailed rejection) and it being obvious to have several kits with each kit comprising tooth covers of different colors (see above, such that the user selected a color of tooth cover from a selection of predetermined colors and the kit), however, does not specifically teach sizing software running on a computing device, said sizing software configured to calculate the correlating sized kit of said tooth covers for a user from a digital photo of said teeth of said user; said sizing software depicting an identifier of said correlating sized kit on a display screen; each of said plurality of said kits having said tooth covers thereof, formed in a respective different color from the others in said plurality of said kits; color comparison software running on said computing device configured for the task of determining a matching color of a respective kit of said tooth covers which correlates to a color of said teeth in said digital photo; and said color comparison software configured to depict an identifier of said matching color on said display screen.
Mushabac teaches the use of sizing software running on a computing device, the sizing software configured to calculate the correlating sized tooth cover for a user from a digital photo of the teeth of the user, the sizing software depicting an identifier of the correlating sized element on the display screen (col. 11, ll. 18-21, col. 15, ll. 46-51, col. 16, ll. 57-65, col. 17, ll. 1, col. 17, ll. 6-8). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the selection of the size of the kit as taught by Collodoro/Blanchard as discussed above with the sizing software as taught by Mushabac and discussed above in order reduce 
Korten teaches a cosmetic tooth cover apparatus comprising color comparison software running on the computing device configured for the task of determining a matching color of a respective kit of the tooth covers which correlates to a color of the teeth in the digital photo and the color comparison software configured to depict an identifier of the matching color on the display screen (see fig. 9, pars. 14, 40, 71, such that the identifier is the color). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the selection of the color as taught by Collodoro/Blanchard/Mushabac/Lordo with the color comparison software as taught by Korten in order to reduce human error in selecting the color.  With respect to the limitations of the software displaying an identifier related to the kit, it is noted that the combination of the prior art would teach such a limitation, such that the kit of Collodoro includes tooth covers of a specific color and size, and the selection of the color and size using the software would include the indicators of the selected color and size of the selected tooth covers which are in the kits as taught by Collodoro, therefore, the selection would result in the indicators being related to the kits of tooth covers.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/15/2021